*54Appeals from the Court of Appeals for Lucas County. Matthias, Judge.
The violation by the operator of a motor vehicle of a city ordinance prohibiting the leaving of an unattended motor vehicle without locking the ignition and removing the key does not impose liability on such operator for the negligent operation of such vehicle by a thief, causing injuries to a third person.
Judgments affirmed.
Taft, C. J., Zimmerman, O’Neill, Griffith and Herbert, JJ., concur.
Gibson, J., concurs in the syllabus and judgment.